Firefox                                                                                   about:blank
          Case 3:18-cr-02363-L Document 51 Filed 08/04/20 PageID.193 Page 1 of 5




1 of 5                                                                             8/4/2020, 10:03 AM
Firefox                                                                                   about:blank
          Case 3:18-cr-02363-L Document 51 Filed 08/04/20 PageID.194 Page 2 of 5




2 of 5                                                                             8/4/2020, 10:03 AM
Firefox                                                                                   about:blank
          Case 3:18-cr-02363-L Document 51 Filed 08/04/20 PageID.195 Page 3 of 5




3 of 5                                                                             8/4/2020, 10:03 AM
Firefox                                                                                   about:blank
          Case 3:18-cr-02363-L Document 51 Filed 08/04/20 PageID.196 Page 4 of 5




4 of 5                                                                             8/4/2020, 10:03 AM
Firefox                                                                                   about:blank
          Case 3:18-cr-02363-L Document 51 Filed 08/04/20 PageID.197 Page 5 of 5




5 of 5                                                                             8/4/2020, 10:03 AM
